NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                          2022 IL App (3d) 190768-U

                                   Order filed June 6, 2022
      ____________________________________________________________________________

                                                     IN THE

                                     APPELLATE COURT OF ILLINOIS

                                               THIRD DISTRICT

                                                      2022

      THE PEOPLE OF THE STATE OF                         )       Appeal from the Circuit Court
      ILLINOIS,                                          )       of the 10th Judicial Circuit,
                                                         )       Peoria County, Illinois,
              Plaintiff-Appellee,                        )
                                                         )       Appeal No. 3-19-0768
              v.                                         )       Circuit No. 10-CF-724
                                                         )
      SKYLAR JORDAN,                                     )       Honorable
                                                         )       Paul P. Gilfillan,
              Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE LYTTON delivered the judgment of the court.
            Justice Daugherity concurred in the judgment.
            Justice Holdridge specially concurred.
      ____________________________________________________________________________

                                                   ORDER

¶1          Held: The court did not err in dismissing defendant’s postconviction petition.

¶2          Defendant, Skylar Jordan, appeals the second-stage dismissal of his postconviction

     petition. Defendant argues he made a substantial showing that posttrial and appellate counsel

     provided ineffective assistance for failing to raise the issue that defendant was denied a fair trial

     when the Peoria County circuit court imposed a firearm enhancement for one attempted murder

     conviction that had not been found by the jury. We affirm.
¶3                                           I. BACKGROUND

¶4          Defendant was charged with two counts of first degree murder (720 ILCS 5/9-1(a)(1),

     (a)(2) (West 2010)), two counts of attempted first degree murder (id. § 8-4(a), 9-1(a)(1)), and

     two counts of aggravated battery with a firearm (id. § 12-4.2(a)(1)) following a shooting where

     Anthony Johnson was killed, and Angela Johnson and Justin Stanley were injured. Defendant

     retained private counsel and proceeded to a jury trial.

¶5          Evidence presented at trial established that a vehicle stopped in front of the Johnsons’

     residence, defendant exited the vehicle and began shooting a firearm. A bullet grazed Angela’s

     lower abdomen. Stanley suffered a gunshot wound to his shoulder which fractured his scapula

     and vertebrae. Anthony died of a gunshot wound to the chest.

¶6          At the conclusion of closing arguments, the court gave the following jury instructions

     pertaining to the offenses against Angela:

                            “To sustain the charge of attempt first degree murder as to Angela

                    Johnson, the State must prove the following propositions: First proposition, that

                    the defendant performed an act which constituted a substantial step toward the

                    killing of Angela Johnson.

                            And second proposition, that the defendant did so with the intent to kill

                    Angela Johnson.

                                                    ***

                    To sustain the allegation made in connection with the offense of attempt first

                    degree murder as to Angela Johnson, the State must prove the following

                    proposition: That during the commission of the offense of attempt first degree




                                                      2
                    murder, the defendant personally discharged a firearm that proximately caused

                    great bodily harm to Angela Johnson.

                                                  ***

                           To sustain the charge of aggravated battery with a firearm as to Angela

                    Johnson, the State must prove the following propositions: First proposition that

                    the defendant knowingly caused injury to Angela Johnson.

                           And second proposition, that the defendant did so by discharging a

                    firearm.”

¶7          The jury found defendant guilty of first degree murder of Anthony and attempted first

     degree murder and aggravated battery with a firearm of Stanley and Angela. Further, the jury

     found that during the commission of the offense of first degree murder, defendant personally

     discharged a firearm that proximately caused the death of another person. The jury did not find

     that during the commission of the offense of attempted first degree murder, defendant personally

     discharged a firearm that proximately caused great bodily harm to Angela. However, the jury did

     make this finding in regard to the commission of the attempted first degree murder of Stanley.

¶8          Before sentencing, trial counsel withdrew, and the court appointed the public defender to

     represent defendant. The court sentenced defendant to 55 years’ imprisonment for the first

     degree murder of Anthony and a consecutive term of 15 years’ imprisonment for attempted first

     degree murder of Stanley. A 25-year firearm enhancement was added to each conviction. The

     court sentenced defendant to 10 years’ imprisonment for attempted first degree murder of

     Angela, with a 20-year firearm enhancement that was to run concurrent to the other convictions.




                                                     3
¶9            Defendant appealed arguing that trial counsel had been ineffective. We affirmed finding

       defendant was not prejudiced by trial counsel’s deficient performance. People v. Jordan, 2015 IL

       App (3d) 120756-U.

¶ 10          Defendant filed a postconviction petition as a self-represented litigant. The court

       advanced the petition to the second stage where defendant continued to proceed as a self-

       represented litigant. Defendant’s petition alleged:

                      “The State failed to prove every material allegation in the indictment as to Angela

                      Johnson which inadvertently effected every indictment cause the weapon was in

                      all the indictments.

                              ***Appellate counsel was deficient for not addressing this error, that

                      deficient act prejudiced the Petitioner cause had this error been addressed the

                      outcome would have been different.”

¶ 11          The court granted the State’s motion to dismiss.

¶ 12                                             II. ANALYSIS

¶ 13          On appeal, defendant argues he made a substantial showing that posttrial and appellate

       counsel provided ineffective assistance for failing to raise the issue that defendant was denied a

       fair trial where the circuit court imposed a firearm enhancement for his attempted murder

       conviction relating to Angela that had not been found by the jury. See Apprendi v. New Jersey,

       530 U.S. 466 (2000).

¶ 14          The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2018)) sets out

       a three-stage proceeding in which a criminal defendant may assert that his conviction resulted

       from a substantial denial of his rights under the United States Constitution, the Illinois

       Constitution, or both. People v. Hodges, 234 Ill. 2d 1, 9 (2009). At the second stage of a

                                                         4
       postconviction proceeding, defendant must make “a substantial showing of a constitutional

       violation.” People v. Domagala, 2013 IL 113688, ¶ 35. This “substantial showing” is a measure

       of the legal sufficiency of the petition. Id. We review de novo the second-stage dismissal of a

       postconviction petition. People v. Pendleton, 223 Ill. 2d 458, 473 (2006).

¶ 15          At the outset, we find that defendant has waived the claim he makes on appeal. “Any

       claim of substantial denial of constitutional rights not raised in the original or an amended

       petition is waived.” 725 ILCS 5/122-3 (West 2018). “[A] claim not raised in a petition cannot be

       argued for the first time on appeal.” People v. Jones, 213 Ill. 2d 498, 505 (2004). Defendant

       attempts to extract from his petition two distinct ineffective assistance arguments. However,

       defendant’s petition only shares the core ineffective assistance claim with his argument on

       appeal. In his petition, defendant argues the State failed to prove every material allegation as to

       Angela, and that failure impacted the other verdicts because the same weapon was involved in

       each offense. Only on appeal does defendant more specifically argue the circuit court erred by

       enhancing his sentence where the jury did not make the necessary finding. For this reason,

       defendant has waived this claim. See Jones, 213 Ill. 2d at 505.

¶ 16          Regardless, we recognize that “the waiver language contained in section 122-3 [of the

       Act] has never been viewed as an ironclad bar.” Id. Therefore, we also address the merits of

       defendant’s argument on appeal.

¶ 17          “To prevail on a claim of ineffective assistance of counsel, the defendant must show both

       that (1) counsel’s performance was deficient, and (2) the deficient performance prejudiced

       defendant such that he was deprived of a fair trial.” People v. Cordell, 223 Ill. 2d 380, 385

       (2006) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). “The failure to satisfy either

       the deficiency prong or the prejudice prong of the Strickland test precludes a finding of


                                                         5
       ineffective assistance of counsel.” People v. Enis, 194 Ill. 2d 361, 377 (2000). “[A] court need

       not determine whether counsel’s performance was deficient before examining the prejudice

       suffered by the defendant as a result of the alleged deficiencies.” Strickland, 466 U.S. at 697. “If

       it is easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice ***

       that course should be followed.” Id. “If the underlying issue is not meritorious, then defendant

       has suffered no prejudice.” Enis, 194 Ill. 2d at 377.

¶ 18          Here, the court sentenced defendant to 10 years’ imprisonment plus a 20-year firearm

       enhancement for attempted first degree murder of Angela. Defendant argues this was improper

       because the jury specifically found that the State had not proved that defendant personally

       discharged a firearm that proximately caused great bodily harm to Angela. Citing Apprendi, 530

       U.S. at 490 (“any fact that increases the penalty for a crime beyond the prescribed statutory

       maximum must be submitted to a jury, and proved beyond a reasonable doubt”). However, the

       jury found defendant guilty of aggravated battery with a firearm of Angela, which includes a

       finding that defendant discharged a firearm. Furthermore, the jury found that defendant was

       guilty of attempted first degree murder of Angela. The 20-year firearm enhancement for

       attempted first degree murder only requires “an attempt to commit first degree murder during

       which the person personally discharged a firearm.” 720 ILCS 5/8-4(c)(1)(C) (West 2018).

       Accordingly, all the facts in the firearm enhancement were submitted to the jury and proved

       beyond a reasonable doubt. Therefore, defendant cannot make a substantial showing that he

       suffered prejudiced. The court did not err in dismissing defendant’s postconviction petition.

¶ 19                                           III. CONCLUSION

¶ 20          The judgment of the circuit court of Peoria County is affirmed.

¶ 21          Affirmed.


                                                        6
¶ 22          JUSTICE HOLDRIDGE, specially concurring:

¶ 23          While I agree with the disposition in this case, I would not reach the merits, but would

       instead solely find that the defendant waived consideration of this issue as he failed to raise it in

       his postconviction petition. The majority cites our supreme court in Jones, 213 Ill. 2d at 505, for

       the proposition that “the waiver language contained in section 122-3 [of the Act] has never been

       viewed as an ironclad bar.” Supra ¶ 16. However, further reading of that case shows that the

       supreme court chastised the appellate court for excusing waiver in these instances. After a lengthy

       review of the topic, the court stated:

                      “Our detailed discussion of this issue is intended to stress that our appellate court

                      is not free, as this court is under its supervisory authority, to excuse, in the context

                      of postconviction proceedings, an appellate waiver caused by the failure of a

                      defendant to include issues in his or her postconviction petition.” Id. at 508.

       The court noted:

                      “ ‘[T]his holding does not leave a postconviction petitioner such as defendant

                      entirely without recourse. A defendant who fails to include an issue in his original

                      or amended postconviction petition, although precluded from raising the issue on

                      appeal from the petition’s dismissal, may raise the issue in a successive petition if

                      he can meet the strictures of the “cause and prejudice test.” ’ ” Id. (quoting People

                      v. Jones, 211 Ill. 2d 140, 148-49 (2004)).

       Thus, as the defendant has waived this issue by failing to raise it in his postconviction petition,

       we cannot consider the merits of the issue on appeal.




                                                         7